Citation Nr: 0609526	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  98-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from August 1943 to 
February 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In a January 2004 decision, the Board determined that new and 
material evidence was submitted to reopen the veteran's claim 
for service connection for a low back disorder and then 
remanded the reopened claim to the RO for further evidentiary 
development.
 

FINDING OF FACT

The objective medical evidence of record demonstrates that 
any currently diagnosed low back disorder is not related to 
the veteran's period of active military service.  There is no 
evidence of degenerative joint disease of the lumbosacral 
spine until years after separation from service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred during active 
military service and degenerative joint disease of the 
lumbosacral spine may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (CAVC) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the CAVC in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the CAVC held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The CAVC acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Too, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's service connection claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In May 2001, February 2004, and March 2005 letters, the RO 
informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  In addition, the appellant was 
advised, by virtue of a detailed November 1998 statement of 
the case (SOC) and March 1999, May 2001, and January 2006 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore conclude that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOC and SSOCs issued 
by the RO clarified what evidence would be required to 
establish service connection for a low back disorder.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the January 2006 SSOC contained the new duty-
to-assist regulations codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim. See 38 C.F.R. § 
3.159(c)(4).  In this case, pursuant to the Board's January 
2004 remand, the veteran was scheduled for a VA medical 
examination in September 2005 to determine whether he had any 
current low back disorder that was causally related to his 
active service.  The veteran was duly notified of the 
examination and, according to a September 2005 memorandum 
from the VA medical center personnel, the veteran failed to 
report for the scheduled examination.  The VA examination was 
rescheduled for October 2005, and the RO advised the veteran 
that a new appointment would be scheduled and he would be 
advised of the date in a letter from the VA medical center, 
but he failed to appear.  

Unfortunately, the veteran failed to appear for the scheduled 
VA examinations, and the record contains no explanation for 
his failure to report for the scheduled examinations, nor 
does the record contain any indication that the veteran had 
"good cause" for failing to report to the scheduled 
examinations.  See 38 C.F.R. § 3.655 (2005).  Thus, the Board 
must proceed with the veteran's claim, based upon the 
evidence of record.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II. Pertinent Facts and Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  In addition, the law provides that, where 
a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran maintains that he injured his back in 1943, 
during basic training at Camp Peary, Virginia, and that he 
received medical treatment for this condition at Long Beach 
Naval Hospital in 1943 or 1944, and at other medical 
facilities.  

Service medical records do not document any diagnosis of, or 
treatment for, a back injury, although a November 1943 
medical history notes chronic lumbar low back ache of several 
years duration.  This is noted by history and no physical 
findings are noted.  The records document that the veteran 
was hospitalized from November to December 1943, with an 
admitting diagnosis of psychoneurosis and anxiety neurosis; 
the final diagnosis was epilepsy.  When examined for 
discharge in February 1944, a back disorder was not noted.

Post service, a September 1946 written statement from H.Q., 
D.C., the veteran's private chiropractor, is to the effect 
that the veteran had a sacro iliac and lumbar 4 and 5 
luxation due to severe strain while in active military 
service.  It was noted that the veteran was under treatment 
since March 1944.  

A November 1946 signed statement from T.L. indicates that the 
veteran was employed since November 1945 and was unable to 
properly work due to back weakness he claimed was due to 
injury sustained in service. 

In a February 1947 signed statement, F.B. said that he knew 
the veteran prior to and in military service and that the 
veteran injured his back at Camp Peary, Virginia, on an 
obstacle course.  It was noted that the veteran's back 
disorder steadily worsened thereafter.

A December 1992 private magnetic resonance image (MRI) report 
reflects a diagnosis of multilevel degenerative disc disease 
with suggestion of spinal stenosis at L3-L4 and L4-L5.

In a December 1992 written statement, J.M.F., M.D., stated 
that the veteran gave a history of lower back problems since 
jumping from a building.  It was noted that x-rays of the 
veteran's lumbosacral spine showed degenerative disc disease 
with sclerosis of the adjacent vertebral bodies, and 
significant osteoarthritis in the facet joints.  The 
diagnosis was chronic lumbosacral sydrome with osteoarthritis 
and degenerative disc disease of the lumbosacral spine.  In 
an annotation on the physician's statement, the veteran said 
he jumped from high places on an obstacle course at Camp 
Peary, Virginia, in service.

A January 1993 private medical record indicates the veteran 
had radiating low back pain for one year.  In annotation on 
the record, the veteran indicated that he had that pain for 
49 years.
 
Also of record are written statements from ten of the 
veteran's friends and family members, received in April 1998, 
and attesting to the onset and severity of his disability. 

An April 1998 private radiology report diagnosed marked 
degenerative arthritis and degenerative disc disease.

In May 1998 and March and June 1999 written statements, the 
veteran reported constant back pain since discharge for which 
he sought medical treatment from various medical providers.

During his January 1999 personal hearing at the RO, the 
veteran testified that he injured his back in late September 
or early October 1943 after jumping from a high spot on an 
obstacle course at Camp Peary.  He said he went to sick call 
and physicians treated his pain with prescribed medication.  
While hospitalized for another disorder, he was told he had 
scoliosis.  He said he graduated from basic training.  He 
said the November 1943 notation in his service medical record 
as to a history of chronic backache was untrue and he denied 
a pre-service history of back pain.  Shortly after discharge, 
he sought treatment from Dr. Q., a chiropractor, in Cranford, 
New Jersey, who referred him for x-rays that showed he had 
several ruptured discs in his lower spine.  He said he worked 
as a machinist for more than thirty years.

In November 2000, the National Personnel Records Center 
advised the RO that there were no (additional) records on 
file regarding any treatment for the veteran at the U.S. 
Naval Hospital in Long Beach, California, from late 1943 to 
early 1944.

A December 2000 VA medical examination report reflects that 
the veteran, who was 80 years old, gave a history of injuring 
his back in service with intermittent low back pain since 
that time.  The veteran indicated that he was briefly treated 
with pain medications in service but no formal diagnosis was 
made regarding his spine.  He said he was a retired machinist 
and that his job required heavy lifting.  X-rays of the 
lumbar spine showed multi-level degenerative disc disease.  
The pertinent diagnosis was degenerative joint disease of the 
lumbosacral spine.  

In a May 2001 medical opinion, the recent VA examiner opined 
that "it is unlikely that [the veteran's] spine diagnosis is 
related to his reported injury in service."  The VA examiner 
noted that after basic training the veteran continued in 
military service and, after discharge, worked in a job that 
required heavy lifting.

In a May 2002 medical opinion, the VA examiner again opined 
that, based the veteran's medical records, it was 
"unlikely" that the veteran's chronic low back pain and 
degenerative joint disease of the lumbosacral spine was 
related to service.

The veteran has contended that service connection should be 
granted for low back disorder that was incurred during basic 
training.  Although the evidence shows that the veteran 
currently has degenerative joint disease of the lumbosacral 
spine, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his musculoskeletal system was normal on separation from 
service and the first post service evidence of record of 
degenerative joint disease of the lumbosacral spine is from 
1992, more than 48 years after the veteran's separation from 
service.  In fact in May 2001 and August 2002, a VA examiner 
who examined the veteran and reviewed his medical records, 
opined that it was "unlikely" that his currently diagnosed 
spine disorder was related to a reported injury in service.  
This VA examiner noted that after basic training, the veteran 
continued in service and, after discharge, worked in a job 
that required heavy lifting.  In short, no medical opinion or 
other medical evidence relating the veteran's degenerative 
joint disease of the lumbosacral spine to service or any 
incident of service has been presented.

The Board finds the May 2001 and August 2002 VA medical 
opinions most convincing.  While in his September 1946 
written statement, Dr. Q., the veteran's treating 
chiropractor, opined that the veteran had a sacro iliac and 
lumbar 4 and 5 luxation due to a severe strain sustained in 
military service, there is no indication that Dr. Q. reviewed 
the veteran's service medical records prior to rendering this 
opinion.  It appears he obtained the veteran's service 
medical information from the veteran.  This opinion is not 
confirmed by the medical records which show in service 
treatment for other disorders, and do not make findings of 
back pathology.  A medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  There is no evidence as propounded by this 
chiropractor that military activity caused the veteran to 
develop a low back disorder.  See Reonal; LeShore, supra.

Here, there is simply no medical evidence, other than Dr. 
Q.'s written statement (rendered without review of the 
service medical records), to corroborate the veteran's 
assertion that he sustained a low back injury in service.  
Nor is there any competent evidence of a low back disorder in 
service.

However, the Board is not permitted to reach medical 
determinations without considering objective medical evidence 
to support our findings, and we must cite to competent 
evidence of record to support our conclusions.  See e.g., 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In addition, 
while the veteran may believe that his low back disorder is 
related to his period of active service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Moreover, the Board notes that the veteran failed to report 
for VA orthopedic examinations scheduled in September and 
October 2005 that might have provided additional information 
regarding the veteran's claim.  Regulations provide that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and the claimant, without 
good cause, fails to report for such examination, and the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based upon the 
evidence of record. However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  See, 
e.g., 38 C.F.R. § 3.655.  Here, the veteran was notified in 
writing of the scheduled 2005 examinations, the notices were 
sent to his most current address of record, and he did not 
request that the VA examinations be rescheduled.  Thus, the 
Board must rely upon the evidence in the claims file to reach 
its decision.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. at 69-70.

Accordingly, as it has not been shown that the veteran's low 
back disorder is related to service or any incident thereof, 
service connection for a low back disorder must be denied.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for a low back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


